  Case: 1:15-cv-02950 Document #: 173 Filed: 01/16/19 Page 1 of 18 PageID #:3484



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

                                                     )
WENDELL WEAVER #R47387,                              )
                                                     )
                       Plaintiff,                    )       No. 15 C 2950
                                                     )
               v.                                    )       Hon. Virginia M. Kendall
                                                     )
JACQUELINE MITCHELL, D.D.S,                          )
and RANDY PFISTER,                                   )
                                                     )
                       Defendants.                   )
                                                     )

                          MEMORANDUM OPINION AND ORDER

       After a trial, a jury found in favor of Defendants Jacqueline Mitchell, D.D.S. and Stateville

Correctional Center Warden Randy Pfister and against Plaintiff Wendell Weaver on his claims of

deliberate indifference to his serious medical needs under 42 U.S.C. § 1983 stemming from his

receipt of allegedly inadequate dental care. Weaver has moved for a new trial under Federal Rule

of Civil Procedure 59(a). (Dkt. 164). The Court denies the Motion for the reasons stated below.

                                        BACKGROUND

       Plaintiff Wendell Weaver filed suit against Stateville Dentist Dr. Mitchell and Warden

Pfister, alleging that Dr. Mitchell provided Weaver with constitutionally deficient dental care and

that Warden Pfister was responsible for policies and procedures at Stateville connected to the

deficient care. See (Dkt. 45). Weaver proceeded to trial against both Defendants on claims

regarding his first left bicuspid (“#12 tooth”), on which Dr. Mitchell performed a root canal and

which later broke and became abscessed. Specifically, Weaver argued that deliberate indifference

was shown through Dr. Mitchell’s failure to provide proper dental treatment (Count I); Dr.

Mitchell’s failure to promptly reschedule dental treatment (Count II); Pfister’s improper denials of

dental treatment through the policies he oversaw (Count III); and Pfister’s failure to direct the



                                                 1
     Case: 1:15-cv-02950 Document #: 173 Filed: 01/16/19 Page 2 of 18 PageID #:3485



Stateville Healthcare Unit to promptly reschedule treatment appointments (Count IV).                On

February 8, 2018, a jury returned a verdict in favor of Defendants Dr. Mitchell and Pfister on all

four counts, and judgment was entered. (Dkts. 160, 162).

         Now before the Court is Weaver’s Motion for a New Trial (Dkt. 164), in which he argues

that a new trial is warranted because (1) the jury’s verdict was against the manifest weight of the

evidence, and (2) Dr. Mitchell gave false testimony at trial.

                                       LEGAL STANDARD

         Rule 59(a) authorizes the Court to order a new trial as to some or all issues that were tried

to a jury. See Fed. R. Civ. P. 59(a)(1)(A). “A new trial is appropriate if the jury’s verdict is against

the manifest weight of the evidence or if the trial was in some way unfair to the moving party.”

Venson v. Altamirano, 749 F.3d 641, 656 (7th Cir. 2014); see also Kapelanski v. Johnson, 390

F.3d 525, 530 (7th Cir. 2004). “The ruling on a motion for a new trial is a matter committed to

the district court’s discretion.” Galvan v. Norberg, 678 F.3d 581, 588 (7th Cir. 2012).

                                           DISCUSSION

A.       Weight of the Evidence

         In arguing that the verdict for Defendants is against the manifest weight of the evidence,

Weaver contends that he proved each of the four elements of his deliberate-indifference claim

“with uncontroverted evidence,” and therefore the Court should overturn the verdict. (Dkt. 164)

at 3. When considering whether the jury’s verdict goes against the manifest weight of the evidence,

the Court analyzes the “general sense of the evidence, assessing the credibility of the witnesses

and the comparative strength of the facts put forth at trial.” Mejia v. Cook County, 650 F.3d 631,

633 (7th Cir. 2011) (citations omitted). “A verdict will be set aside as contrary to the manifest

weight of the evidence only if ‘no rational jury’ could have rendered the verdict.” Moore ex rel.




                                                   2
  Case: 1:15-cv-02950 Document #: 173 Filed: 01/16/19 Page 3 of 18 PageID #:3486



Estate of Grady v. Tuelja, 546 F.3d 423, 427 (7th Cir. 2008) (quoting King v. Harrington, 447

F.3d 531, 534 (7th Cir. 2006)); accord Flournoy v. City of Chicago, 829 F.3d 869, 874 (7th Cir.

2016). Federal courts will not “set aside a jury verdict if a reasonable basis exists in the record to

support the verdict, viewing the evidence in the light most favorable to the prevailing party, and

leaving issue of credibility and weight of the evidence to the jury.” Tuelja, 546 F.3d at 427; see

also Flournoy, 829 F.3d at 874. “Jury verdicts deserve particular deference in cases with ‘simple

issues but highly disputed facts.’” Tuelja, 546 F.3d at 427 (quoting Latino v. Kaizer, 58 F.3d 310,

314 (7th Cir. 1995)). In the typical case, the judge “does not act as a 13th juror in approving or

disapproving the verdict.” Latino, 58 F.3d at 315 (citations and internal quotations omitted).

       To prevail on all four of the claims he brought to trial, Weaver needed to demonstrate that

he suffered from an objectively serious medical condition and that the Defendants were

deliberately indifferent to a risk of serious harm stemming from that condition. Karim v. Obaisi,

2017 WL 4074017, at *4 (N.D. Ill. Sept. 14, 2017) (citing Arnett v. Webster, 658 F.3d 742, 750

(7th Cir. 2011)). A medical professional will only be held liable under the deliberate indifference

standard if she makes a decision that is “such a substantial departure from accepted professional

judgment, practice, or standards, as to demonstrate that the person responsible actually did not

base the decision on such a judgment.” Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir. 2008)

(quoting Sain v. Wood, 512 F.3d 886, 895 (7th Cir. 2008)); see also Farmer v. Brennan, 511 U.S.

825, 837 (1994) (a prison official may be liable for deliberate indifference only if he or she “knows

of and disregards an excessive risk to inmate health or safety”). Ultimately, the “decision of a

medical professional to do nothing, even though she knows that a patient has a serious medical

condition requiring prompt treatment that the professional is capable of and responsible for




                                                  3
  Case: 1:15-cv-02950 Document #: 173 Filed: 01/16/19 Page 4 of 18 PageID #:3487



providing, amounts to deliberate indifference.” Dobbey v. Mitchell-Lawshea, 806 F.3d 938, 940

(7th Cir. 2015).

       Here, the jury was required to determine if Dr. Mitchell’s treatment of Weaver was

constitutionally inadequate in light of what she knew or should have known about the condition of

his #12 tooth and if Warden Pfister’s policies caused a violation of Weaver’s constitutional rights.

A total of five witnesses testified at trial. In support of his claims, Weaver presented his own

testimony, the testimony of Dr. Glen Scheive (an outside dentist), and the adverse testimony of

Dr. Mitchell and Warden Pfister. Dr. Mitchell and Warden Pfister testified in defense of the claims

and Sytera Sanders, a corrections counselor, also testified on behalf of the defense.

       Weaver contends that Dr. Mitchell knew that (1) the prolonged root canal on his #12 tooth

would cause him pain and complications, (2) his root-canaled #12 tooth needed certain restorative

elements (a post, core, and crown) to prevent future breakage, and (3) he would develop or had

developed an abscess on his #12 tooth. In spite of all of these things, Dr. Mitchell failed to take

reasonable measures to provide treatment to Weaver by failing to (1) promptly reschedule his

dental appointments; (2) provide him a post, core, and crown; and (3) promptly diagnose and treat

his abscess. The gist of Weaver’s post-trial argument is that his trial evidence was not directly

contradicted by any defense witness. According to Weaver, “the evidence could therefore only

support a verdict in favor of Mr. Weaver.” (Dkt. 164) at 4. In support of his motion, Weaver

points to six pages of his own testimony (regarding the pain he experienced during the root canal,

his complaints to Dr. Mitchell about the pain and her responses to the same, and his testimony that

Dr. Mitchell said he need a post-core-crown for his #12 tooth), Dr. Sheive’s testimony that Weaver

suffered bone loss and had an abscess, Dr. Mitchell’s testimony regarding abscesses and bone loss




                                                 4
    Case: 1:15-cv-02950 Document #: 173 Filed: 01/16/19 Page 5 of 18 PageID #:3488



generally, and Dr. Mitchell’s testimony concerning her prescription of a pain killer and antibiotic

for Weaver on January 12, 2012 without bringing him in for an exam. 1 See id. at 3–4.

        However, a simple review of the record reveals that more than a scintilla of evidence was

introduced at trial to refute Weaver’s claims. Taking them one by one, as to the prolonged root

canal, for context, Dr. Mitchell testified as to how dental appointments were scheduled at Stateville

and how they can be requested by inmates by putting a request on their bars, handing them to the

nurses that walk the cell houses, handing them to corrections officers, or asking other inmates with

appointments to deliver them. (Dkt. 163) (“Tr.”) at 166:12–169:7. She also testified as to the

reasons why appointments may be cancelled or rescheduled: inmates might not show up for the

appointments for reasons in and out of their control, scheduling issues particularly with inmates of

different classes (for example, segregated population inmates), lockdowns, staff shortages,

equipment failures, and lack of time. Tr. at 190:23–191:22, 197:17–201:11. With regard to

Weaver specifically, Dr. Mitchell walked through his dental records at trial. Her testimony was

that although Weaver missed some five scheduled appointments between December 7, 2011 (when

the root canal therapy was initiated) and May 15, 2012 (when it was completed) on account of

lockdowns, staff shortages, and his failure to appear, he was scheduled and seen on eight other

occasions during this same time frame. Tr. at 250:13–272:14. Dr. Mitchell further testified that

she did not have control over most of the various reasons for the appointment cancellations, with

limited exceptions for staff and time shortages. Tr. at 316:16–317:17. For the appointments that



1
  At trial, Weaver argued that Dr. Mitchell started the root canal on his #12 tooth without first obtaining his
informed consent to do so. This was part of Weaver’s deliberate indifference theory, as he argued that Dr.
Mitchell knew or should have known (because of her involvement with a root canal on Weaver’s #5 tooth)
that he would not have agreed to a root canal on his #12 tooth that did not also involve the post-core-crown
restoration (as opposed to a conventional crown). In his motion for a new trial, Weaver mentions his
“limited right to refuse unwanted medical treatment,” but does not otherwise explain how this aspect of his
argument entitles him to a new trial. See (Dkt. 164) at 4.


                                                      5
  Case: 1:15-cv-02950 Document #: 173 Filed: 01/16/19 Page 6 of 18 PageID #:3489



were kept, Dr. Mitchell testified about the treatment she and other dentists provided, like placing

temporary fillings, drilling and sterilizing Weaver’s canals after his temporary fillings fell out, and

prescribing him pain medication and antibiotics on one instance where he complained of pain

during the process or when she observed drainage in his canals while working on them. Finally,

Dr. Mitchell testified that the length of time it took to complete Weaver’s root canal—more than

five months—was not unusual. Tr. at 360:8–11.

       As to the restorative elements, Dr. Mitchell testified that she previously had treated Weaver

while he was undergoing a root canal on another tooth (his front right bicuspid, or his “# 5 tooth”).

She testified that for that particular tooth, she wrote in Weaver’s dental records that he was

“advised he needs a post and core and crown.” Tr. at 245:12–23. She elaborated on her note,

testifying that “[h]e apparently had a humongous cavity on that particular tooth when they did

Number 5. . . . And so when it was time to restore it, because he had had a humongous hole on that

particular tooth, he didn’t have a lot of support when they ended up—when they did the root canal.”

Tr. at 246:9–16; see also Tr. at 318:3–14 (testifying that “[b]ecause [Weaver’s #5 tooth] had a

large cavity, et cetera, it had a lot of unsupported tooth structure, and so that was the basis of my

saying that the particular tooth did not have a lot of tooth structure, you know, that supports your

cusp left once—when it was ready for the restoration.”). However, when asked whether Weaver’s

#12 tooth was in the same condition as his #5 tooth at the time of the root canal treatment, Dr.

Mitchell testified that it was not. She further testified that she did not think a post, core, and crown

was necessary for Weaver’s #12 tooth because he had a lot of “supporting tooth structure” that

remained. Tr. at 319:7–21. Dr. Mitchell also testified that the root-canal treatment she provided

to Weaver—a permanent filling, but no crown—met the “community” standard for such treatment.




                                                   6
    Case: 1:15-cv-02950 Document #: 173 Filed: 01/16/19 Page 7 of 18 PageID #:3490



Tr. at 221:13–224:3. Regarding the root canal, Weaver himself testified that when it was

completed, it alleviated his dental pain. Tr. at 81:10–13.

        Finally, as to the risk of abscess, Dr. Mitchell testified generally that abscess treatment is

first an antibiotic and pain medication, and then, extraction. Tr. at 219:3–23. For Weaver, Dr.

Mitchell testified as to numerous instances where Weaver was prescribed antibiotics, both during

and after his root canal treatment on his #12 tooth. Dr. Mitchell also testified that she did not have

reason to believe that Weaver might have an abscess during the root canal process. Tr. 361:1–6.

In the years following the procedure, Dr. Mitchell testified that Weaver’s tooth broke and that he

was advised that it needed to be extracted in February 2016. Tr. at 379:10–380:16. But the dental

records reflected that he did not want the tooth extracted, so when he complained of pain and

tingling in the tooth, he was given pain medication and an antibiotic, which Dr. Mitchell testified

was appropriate for a patient in Weaver’s situation who refuses the recommended extraction. Tr.

at 382:1–383:2. He was seen a few more times at Stateville and continued to refuse extraction.

Eventually, he saw Dr. Scheive for an issue unrelated to his #12 tooth, and Dr. Sheive diagnosed

the abscess, recommended, and performed an extraction of the tooth.

        Viewing the evidence in the light most favorable to Defendants, as the prevailing parties,

there was enough for a rational jury to have found in their favor. 2 Tuelja, 546 F.3d at 427. That

is, although Weaver argues that he presented ample, uncontroverted testimony in support of his

claims of deliberate indifference to his dental needs, it cannot be said that the jury heard no



2
 Weaver does not make any argument regarding his claims against Warden Pfister or specific to the jury’s
verdict on the two counts against him. But again, the record provides enough evidence for the verdict on
Counts III and IV, particularly through the testimony and evidence that, although his appointments often
were cancelled, Weaver still was frequently seen by the dentists, especially when he requested
appointments, and Stateville’s policy of not providing posts, cores, and crowns did not violate Weaver’s
constitutional rights because the testimony was that he did not need such things for the root canal on his
#12 tooth.


                                                    7
     Case: 1:15-cv-02950 Document #: 173 Filed: 01/16/19 Page 8 of 18 PageID #:3491



evidence refuting his allegations.        It is for the jury, not the Court, to make credibility

determinations and to weigh the evidence. Altogether, it was not unreasonable for the jury to

conclude that Dr. Mitchell’s treatment of Weaver’s #12 tooth did not constitute either a decision

to do nothing or a substantial departure from accepted professional judgment, practice, or

standards.

B.       Dr. Mitchell’s Testimony

         Weaver’s second argument in support of his request for a new trial is that Dr. Mitchell lied

on the stand. (Dkt. 164) at 4–5. At trial, among other things, Dr. Mitchell testified that inmates

are seen for their dental appointments “99 percent of the time.” (Dkt. 164) at 5. Weaver contends

that this testimony was “demonstrably and outrageously false” because a Stateville Correctional

Center Report from February 2014 found that inmates failed to show up to their appointments 40%

of the time, that is that they only made their appointments 60% of the time. Id. 3 In addition,

Weaver argues that Dr. Mitchell’s deposition testimony contradicted her testimony at trial because

she acknowledged at her deposition that sometimes inmate patients do not arrive for their

scheduled appointments for a whole host of reasons. Id.

         Under Rule 59(a), a district court may grant an injured party a new trial if the verdict is

based on false testimony. Antevski v. Volkswagenwerk Aktiengesellschaft, 4 F.3d 537, 540 (7th

Cir. 1993). 4 Under this analysis, Weaver “must show that [he] maintained a meritorious claim at


3
  Weaver’s Reply Brief interprets this figure to mean “that 40% of patients—nearly half—miss their
appointments.” (Dkt. 172) at 5 (emphasis in original). But the Report references the “failed appointment
rate” and states that it averaged 40%. (Dkt. 164-3) at 36. Thus, it is less than clear that Weaver’s reply
interpretation of the rate is correct. As this case amply demonstrates, individual inmates can be scheduled
for numerous appointments in a short period of time, which means that the Report’s failed appointment rate
could indicate that 40% of all scheduled appointments fail, which is different than saying 40% of patients
fail to have their appointments.
4
 False testimony can also be considered a form of fraud under Federal Rule of Civil Procedure 60(b)(3),
and the standards for 60(b)(3) and 59(a) are not substantively different. Willis v. Lepine, 687 F.3d 826,
835-36 (7th Cir. 2012).


                                                    8
  Case: 1:15-cv-02950 Document #: 173 Filed: 01/16/19 Page 9 of 18 PageID #:3492



trial and that because of [Dr. Mitchell]’s fraud or misrepresentation—in this case, the presentation

of false testimony—[he was] prevented from fully and fairly presenting that claim.” Othman v.

City of Chicago, 2016 WL 612809, at *2 (N.D. Ill. Feb. 16, 2016) (collecting cases); see also

Venson, 749 F.3d at 651; Lonsdorf v. Seefeldt, 47 F.3d 893, 897 (7th Cir. 1995). Weaver must

prove the falsity through clear and convincing evidence. Othman, 2016 WL 612809, at *3; Ervin

v. Wilkinson, 701 F.2d 59, 61 (7th Cir. 1983).

       1.      Weaver Fails to Prove that Dr. Mitchell’s Trial Testimony was False

       First, Weaver does not establish that Dr. Mitchell’s testimony was false. Weaver attempts

to use a “Stateville Correctional Center Report issued in February 2014” (2014 Stateville Report)

to prove that some of Dr. Mitchell’s trial testimony was false. See (Dkt. 164) at 5. However,

Weaver unsuccessfully attempted to introduce this same document at trial. Specifically, on direct

examination, Dr. Mitchell first testified:

       Q. Thank you. That was my question. Thank you. So going back to the
       appointments, even if a patient has an appointment, that doesn't necessarily
       guarantee that they're going to be seen by the dentist; is that correct?

       A. 99 percent of the time, we do see the patients. The only time that patients, if
       they come up —

       Q. I'm not talking about just if they come up. Just generally. So let’s say they have
       a patient—they have an appointment—the patient has an appointment. That
       doesn’t necessarily guarantee that they will actually see the dentist.

       A. For the most part, it does guarantee they’re going to see the patient—I mean see
       the dentist, with a few exceptions.

       Q. Sure. What are the exceptions?

       A. Okay. The exceptions are . . . . But 99 percent of the time, that’s not what
       happens. If a person has an appointment, I’ve allocated time and a staff—I mean,
       there's time and staff for us to get everybody done.

Tr. at 197:3–198:18. Her direct examination by Weaver continued to a second trial day. At that

time, Dr. Mitchell confirmed that she had previously testified that “99 percent of the time when


                                                 9
 Case: 1:15-cv-02950 Document #: 173 Filed: 01/16/19 Page 10 of 18 PageID #:3493



the patients have an appointment they’re seen” and “they show up for their appointments 99

percent of the time.” Tr. at 205:5–11. When Weaver began to lay the groundwork to impeach Dr.

Mitchell with the 2014 Stateville Report, the Court held a sidebar to address the issue.

       MR. STALEY: If I may, I know where this is going. There was a report that was
       just tendered to us this morning—

       MR. MEYER: I just found it.

       MR. STALEY: —that he wishes to bring in that criticizes, and also some of it is
       good, about Stateville’s medical facilities and their dental facilities. This is the first
       time we have ever seen this document. Discovery has been closed for over eight
       months, and this trial has been continued on plaintiff's own request. There’s been
       more than enough time for them to get this document and have a chance for us to
       review it and our client to review it. Our client was on the stand. The trial was
       continued until today. Plaintiff’s counsel knows there’s no way we can discuss this
       with her. It’s a bombardment. It’s an ambush on her—against her because she has
       no idea what this report even is or what it says or when it was put together.

       MR. MEYER: Well, that’s not accurate because she just said that she reviews—

       THE COURT: What is the report? When did you receive it? What does it
       conclude?

       MR. MEYER: Early this morning—I found it because she mentioned audits
       yesterday. I thought her testimony about 99 percent couldn’t possibly be true, and
       so I did some searching to see if I could find it, one of the audits—

       MR. STALEY: Judge, audits were—

       MR. MEYER: And this is it—if I may finish. And, you know, this is the audit that
       mentioned Dr. Mitchell by name. They interviewed her. They’ve got a 40 percent
       failure rate on the appointments.

       THE COURT: Absolutely not. This is an expert analysis done for a broader
       purpose, which back-doors in a 702 expert who has done an audit, for myriad
       reasons, within the facility, other than whatever she’s doing, and comes up with the
       conclusion that this jury needs to make, which is taking it out of the ken and the
       decision-making process of the jury by superimposing, not just an individual, but
       four doctor individuals here, right here—oh, I guess one is a nurse—a dentist, two
       doctors, and a nurse—who expertly say that she’s doing a bad job? Not a chance
       are you bringing this in. It’s not part of discovery. It’s not disclosed. And it is
       back-dooring a 702 expert and taking away the ultimate decision from the jury.

       MR. MEYER: I wouldn’t try to give this document to the jury. I would just ask
       her a question.


                                                  10
 Case: 1:15-cv-02950 Document #: 173 Filed: 01/16/19 Page 11 of 18 PageID #:3494



       THE COURT: No, you may not.

Tr. at 312:14–314:9.

       Essentially, then, Weaver’s use of this particular document to support his challenge to Dr.

Mitchell’s testimony is a challenge to the Court’s evidentiary ruling excluding its use at trial. A

party seeking a new trial based on a district court’s alleged erroneous evidentiary rulings bears a

“heavy burden.” Alverio v. Sam’s Warehouse Club, 253 F.3d 933, 942 (7th Cir. 2001). The

Seventh Circuit reviews “the exclusion of evidence for abuse of discretion and gives considerable

deference to the trial judge,” and thus, “even if a judge’s rulings are found to be erroneous, they

may be deemed harmless if the record indicates that the end result of the trial would have remained

unchanged.” Id. (internal citation omitted). In other words, a “new trial is warranted only if the

error has a substantial and injurious effect or influence on the determination of a jury, and the

result is inconsistent with substantial justice.” Cerabio LLC v. Wright Med. Tech., Inc., 410 F.3d

981, 994 (7th Cir. 2005) (internal citation omitted); Agushi v. Duerr, 196 F.3d 754, 759 (7th Cir.

1999); Lemons v. Skidmore, 985 F.2d 354, 357 (7th Cir. 1993) (“a new trial will not be ordered

unless there was an error that caused some prejudice to the substantial rights of the parties”). A

new trial is granted on this type of error only in “extraordinary situations.” Shick v. Ill. Dep’t of

Human Servs., 307 F.3d 605, 611 (7th Cir. 2012). This is not such an extraordinary circumstance

for a number of reasons.

       First and foremost, the Court did not err in refusing to let Weaver use the 2014 Stateville

Report at trial. First, the Report undoubtedly contained expert analysis. The relevant portion is

titled “Failed Appointments,” and it states that “[a] review of monthly reports and daily work

sheets revealed a failed appointment rate that averaged 40%.” (Dkt. 164-3) at 36. The Report

continues, “[t]his is a very high percentage and reflects a serious problem in getting inmates to the

clinic for their appointment.” Id. This is an opinion that was based on a body of the specialized


                                                 11
    Case: 1:15-cv-02950 Document #: 173 Filed: 01/16/19 Page 12 of 18 PageID #:3495



knowledge and experience of the two doctors, one dentist, and one nurse involved in generating

the report. 5 With the expert quality of the Report established, there is no dispute that it was not

properly disclosed during discovery: Weaver’s counsel located the Report during trial and

provided a copy to Defense counsel on the morning of the third trial day. Accordingly, this

document—this expert report—was not properly disclosed pursuant to Federal Rule of Civil

Procedure 26(a)(2). “Without proper disclosures, a party may miss its opportunity to disqualify

the expert, retain rebuttal experts, or hold depositions for an expert not required to provide a

report.” Tribble v. Evangelides, 670 F.3d 753, 759–60 (7th Cir. 2012) (citation omitted). Because

of these and other ways a party may be prejudiced by an improperly disclosed expert, Federal Rule

of Civil Procedure 37(c)(1) states that the “exclusion of non-disclosed evidence is automatic and

mandatory . . . unless non-disclosure was justified or harmless.” Id. (citing Musser v. Gentiva

Health Servs., 356 F.3d 751, 758 (7th Cir. 2004)). Here, Weaver has not put forth any argument

(at trial or in his Motion for New Trial) that the non-disclosure was either justified or harmless,

and the Court has not located support for either ground in the record. Instead, Weaver’s proposed

use of the 2014 Stateville Report was an attempt to “sandbag” Defendants with “improperly filed

expert evidence,” a practice that “[c]ourts must be vigilant in policing.” State Farm Fire & Cas.

v. Jarden Corp. d/b/a Holmes Group, 2010 WL 2541249, at *2 (S.D. Ind. June 16, 2010).

        The Report properly was excluded based solely on the manner in which it was disclosed

(or not disclosed). The Report was inadmissible for other reasons as well. For example, Weaver

never established its relevance to Dr. Mitchell’s testimony, either at trial or in his Motion for New

Trial. Specifically, the Report was generated as a result of a handful site visits conducted in 2014



5
 In fact, the Report was generated by four medical professionals comprising the “Medical Investigation
Team”—Federal Rule of Evidence 706 experts—for another case pending in this district, Lippert v.
Godinez, No. 10 C 4603 (Dkt. 339) (N.D. Ill. May 19, 2015).


                                                 12
 Case: 1:15-cv-02950 Document #: 173 Filed: 01/16/19 Page 13 of 18 PageID #:3496



and simply said that “[a] review of monthly reports and daily work sheets revealed a failed

appointment rate that averaged 40%.” (Dkt. 164-3) at 36. There is no indication of the timeframe

for this review, and so it is unclear as to whether its findings apply to or otherwise encompassed

the time period during which Weaver received the root canal on his #12 tooth: December 2011 to

May 2012. See Fed. R. Evid. 401 (“Evidence is relevant if: (a) it has any tendency to make a fact

more or less probable than it would be without the evidence; and (b) the fact is of consequence in

determining the action). At best, Weaver generally argues that the Report was based on “a

comprehensive review of medical records during the timeframe in which Mr. Weaver sought

treatment for his #12 tooth” (Dkt. 172) at 5, but he offers nothing in support of this broad assertion.

       Further, even if the Report’s relevance had been established, the danger that the Report

would unfairly prejudice Defendants still would have outweighed the probative value of the

Report. See Fed. R. Evid. 403 (“The court may exclude relevant evidence if its probative value is

substantially outweighed by a danger of one or more of the following: unfair prejudice, confusing

the issues, misleading the jury, undue delay, wasting time, or needlessly presenting cumulative

evidence.”). This is partly for the reasons listed above (that is, Defendants were denied the

opportunity to opportunity to disqualify the experts, retain rebuttal experts, etc.) and also because

the Report directly opines on Count II of Weaver’s Amended Complaint, which alleged that Dr.

Mitchell was deliberately indifferent to Weaver’s serious dental needs because she failed to

promptly reschedule his dental treatment. In particular, the Report states that the 40% failure rate

“is a very high percentage and reflects a serious problem . . . .” (Dkt. 164-3) at 36. “An expert

witness may not usurp the jury’s function to weigh evidence and make credibility determinations.”

Fields v. City of Chicago, 2018 WL 1652093, at *6 (N.D. Ill. Apr. 5, 2018) (citation omitted). The

failed appointment opinion would have invaded the province of the jury, which needed to make a




                                                  13
 Case: 1:15-cv-02950 Document #: 173 Filed: 01/16/19 Page 14 of 18 PageID #:3497



determination as to whether Defendants promptly rescheduled Weaver’s dental treatment on its

own assessment of the evidence. See, e.g., Elorac, Inc. v. Sanofi-Aventis Canada, Inc., 2017 WL

3592775, at *17 (N.D. Ill. Aug. 21, 2017) (an expert may not invade the province of the jury by

simply telling it whose side to take on disputed issues of fact).

       Finally, the exclusion of the Report did not prejudice Weaver’s substantial rights. Lemons,

985 F.2d at 357. As is discussed more fully in Section B(2) below, Weaver’s only argument is

that his inability to impeach Dr. Mitchell with the Report gave the jury reason to doubt Weaver’s

testimony on whether he ever refused to attend a dental appointment. (Dkt. 164) at 5. Even

assuming that Weaver’s appointment-refusal testimony was critical to the jury’s verdict (which is

a stretch based on the trial record described above), this argument is hopelessly attenuated and it

ignores all of the other points of impeachment Weaver scored with Dr. Mitchell as well as the

Defendants’ successful points of impeachment of Weaver.

       Thus, Weaver’s false-testimony argument fails insofar as it is based on the 2014 Stateville

Report, because that Report is inadmissible. Even if the Court were to consider that document at

this time for purposes of the false-testimony analysis, Weaver’s argument still would fail for many

of the reasons already mentioned. For instance, the Report does not clearly appear to apply to the

specific timeframe relevant to Weaver’s claims regarding the root canal on his #12 tooth. Also,

although Weaver established Dr. Michell’s general awareness of “audits” (it is not apparent

whether the expert report at issue is such an audit) and her review of audit reports and

recommendations, he did not establish her knowledge of any specific audit report findings,

especially not any findings regarding appointment success rates. See Tr. at 308:14–310:24.

       Weaver’s second false-testimony argument is that Dr. Mitchell’s trial testimony was

inconsistent with her deposition testimony (see (Dkt. 164) at 5), but this argument is easily




                                                 14
 Case: 1:15-cv-02950 Document #: 173 Filed: 01/16/19 Page 15 of 18 PageID #:3498



disposed of. “Merely pointing out an inconsistency in testimony—absent any proof that the trial

testimony was actually false—is insufficient to warrant the ‘extraordinary remedy’ of a new trial.”

Othman, 2016 WL 612809, at *3 (trial testimony that was inconsistent with deposition testimony

did not prove falsity); see also Montaño v. City of Chicago, 535 F.3d 558, 564 (7th Cir. 2008)

(discrepancies between testimony given in deposition and that given at trial bore on the credibility

of the witnesses, but on their own fell short of perjury). What is more, Weaver’s argument about

Dr. Mitchell’s deposition testimony does not even point to a true inconsistency in her testimony.

Instead, he argues that her deposition testimony identifying “a host of reasons” why inmates do

not make their dental appointments means that missed appointments are a “common occurrence.”

(Dkt. 164) at 5. But the fact that there are many reasons why an inmate may miss a dental

appointment does not necessarily mean that Dr. Mitchell’s trial testimony about a 99%

appointment attendance rate was false or actually inconsistent with her deposition testimony.

       Beyond this narrow inquiry, Dr. Mitchell testified consistently at her deposition and at trial

about the reasons why inmates may miss their appointments. For example, in her deposition, Dr.

Mitchell testified that inmates may miss their dental appointments because of lockdowns,

communications failures, staff shortages, equipment failures, time shortages, and other

circumstances outside of the control of the inmates as well as visits with friends and family

members. See (Dkt. 164-4) at 38–41. At trial, Dr. Mitchell similarly generally admitted that

inmates miss their appointments when there are lockdowns, when administrative detainees are

brought to the clinic, when there are staff shortages, when equipment fails, and when the staff runs

out of time.   See Tr. at 197:1–201:25.      With regard to Weaver specifically, Dr. Mitchell

acknowledged that he missed scheduled appointments for many of those same reasons. See id. at

257:9 (“We ran out of time.”), 257:16–17 (“it said patient rescheduled due to staff shortage”),




                                                15
 Case: 1:15-cv-02950 Document #: 173 Filed: 01/16/19 Page 16 of 18 PageID #:3499



258:14–16 (“Q. But he was cancelled due to a staff shortage, . . . A. January 9th, yes.”), 260:23–

261:6 (testifying that Weaver’s January 12th appointment was cancelled on account of a

lockdown), 262:1–5 (January 26th appointment was cancelled because of a lockdown), 273:12–

15 (“Q. So he’s scheduled to be seen on 6/26, correct? A. Yes. Q. And what happened on 6/26?

A. Level 4 lockdown.”). In addition, Dr. Mitchell testified that Weaver missed some appointments

for other reasons. See, e.g., id. at 262:9–19 (testifying that Weaver was a no-show for his February

8th appointment), 273:18–274:10 (testifying that Weaver missed an appointment on 6/31 due to a

lockdown and because he was on a visit). Again, in the false-testimony analysis, the alleged falsity

must be proven by clear and convincing evidence. Here, the difference between Dr. Mitchell’s

testimony (99% attendance rate) and the Report (60% attendance rate), particularly when viewed

against the record as a whole, does not constitute clear and convincing evidence that Dr. Mitchell’s

trial testimony was false.

       2.      Weaver Failed to Establish that He Could Not Fully and Fairly Present His
               Claim

       On this element, Weaver argues that “[w]ithout Dr. Mitchell’s false testimony, the jury

would not have had a reason to doubt Mr. Weaver’s testimony that he never refused to go to an

appointment that he knew about.” (Dkt. 164) at 5; see also (Dkt. 172) at 5. However, this argument

takes far too simplistic a view of the trial evidence. Weaver appears to claim that the Defendants’

case and Weaver’s credibility rose and fell on Dr. Mitchell’s testimony that appointments are kept

99% of the time, but the hefty trial record suggests otherwise. As just one example, Weaver

testified that he never refused dental services (see Tr. at 98:11–15), but Dr. Mitchell testified that

she wrote in Weaver’s dental records on May 25, 2017 that he “wants to hold on treatment because

of pending settlement of lawsuit. Will request appointment when his attorney says it’s ok.” Tr. at

387:10–22.



                                                 16
 Case: 1:15-cv-02950 Document #: 173 Filed: 01/16/19 Page 17 of 18 PageID #:3500



       Further, Weaver’s argument that Dr. Mitchell’s testimony undermined his credibility does

not show that Weaver somehow was prevented from fully or fairly presenting any aspect of his

claim. Instead, it complains that the jury was forced to make a credibility determination of Weaver

after Defendants put on their case. But that is one of the jury’s core functions. Venson, 749 F.3d

at 649 (“the credibility of the parties’ competing accounts was for the jury to assess”); see also

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986) (“Credibility determinations, the

weighing of the evidence, and the drawing of legitimate inferences from the facts are jury

functions”).

       Last, although Weaver asserts that Dr. Mitchell’s trial testimony was a “complete surprise”

to him on account of her deposition testimony (see (Dkt. 172) at 5), he had the opportunity to

impeach her to the extent that he believed that any inconsistences between her deposition and trial

testimonies bore on her credibility. Montaño, 535 F.3d at 565 (describing numerous testimonial

discrepancies that constituted “standard-fare impeachment evidence,” not proof of perjury). In

fact, his adverse direct examination of Dr. Mitchell continued for more than 100 pages of transcript

after she gave her 99% figure, but Weaver did not attempt to directly impeach her with the

deposition passages cited in his Motion for New Trial. Regardless, and as explained above,

Weaver elicited copious testimony from Dr. Mitchell that was consistent with her deposition

testimony regarding the various reasons why inmates miss their dental appointments. What this

means is that the jury was made aware of the many reasons why inmates generally and Weaver

specifically failed to attend their dental appointments and they were given the opportunity to

consider that testimony together with Dr. Mitchell’s testimony that inmates are seen 99% of the

time. Weaver’s complaint ultimately is not that he was unable to present his claim; it’s more about

his dissatisfaction with the impact of his impeachment of Dr. Mitchell. For all of these reasons,




                                                17
 Case: 1:15-cv-02950 Document #: 173 Filed: 01/16/19 Page 18 of 18 PageID #:3501



Weaver has failed to explain how he was prevented from presenting his case to the jury. All in all,

new trial is not warranted on his argument that Dr. Mitchell offered false testimony at trial.

                                         CONCLUSION

       For the reasons stated above, Weaver’s Motion for a New Trial (Dkt. 164) is denied.




                                              ____________________________________
                                              Hon. Virginia M. Kendall
                                              United States District Judge
Date: January 16, 2019




                                                 18
